Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 20, 2018

The Court of Appeals hereby passes the following order:

A19E0004. SMITH et al. v. MURPHY.

      Appellants Marvin B. Smith, III and Sharon H. Smith have filed an emergency
motion under Court of Appeals Rule 40 (b) seeking to vacate several orders of the
trial court below that they allege are void for lack of subject matter jurisdiction.
Court of Appeals Rule 40 (b) provides:


      In the exercise of its inherent power, this Court may issue such orders
      or give such direction to the trial court as may be necessary to preserve
      jurisdiction of an appeal or to prevent the contested issue from becoming
      moot. This power shall be exercised sparingly. Generally, no order
      shall be made or direction given in an appeal until it has been docketed
      in this Court.


Because the relief Appellants seek is not within the narrow scope of Rule 40 (b), their
motion is hereby DENIED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.